IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

WESTERN DIVISION
CEDRICK SIMPSON, SR. PLAINTIFF
V. No. 4:17-cv-461-DPM
GREG SIEGLER DEFENDANT
ORDER

Simpson hasn’t responded to the pending summary judgment
motion, Ne 50. The deadline has passed. If Simpson doesn’t respond
by 14 August 2019, the Court will consider the motion on the current
papers. If he responds, Simpson must explain why his filing is late.

So Ordered.

MPC pa spol J
D.P. Marshall fr.
United States District Judge

2 Avast 2019

 

 

 
